Exhibit 10.1 Execution Version U.S.$1,600,000,000 THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 19, 2007 for EAGLE BULK SHIPPING INC. arranged by THE ROYAL BANK OF SCOTLAND plc with THE ROYAL BANK OF SCOTLAND plc acting as Agent and Security Trustee Watson, Farley & Williams (New York) LLP CONTENTS CLAUSE PAGE SECTION I INTERPRETATION 1 DEFINITIONS AND INTERPRETATION 2 SECTION 2 THE FACILITY 2 THE FACILITY 22 3 PURPOSE 22 4 CONDITIONS OF EFFECTIVENESS AND UTILIZATION 24 SECTION 3 UTILIZATION 5 UTILIZATION 26 SECTION 4 REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION 6 REDUCTION AND REPAYMENT 29 7 PREPAYMENT AND CANCELLATION 29 SECTION 5 COSTS OF UTILIZATION 8 INTEREST 33 9 INTEREST PERIODS 34 10 CHANGES TO THE CALCULATION OF INTEREST 35 11 FEES 36 SECTION 6 ADDITIONAL PAYMENT OBLIGATIONS 12 TAX GROSS UP AND INDEMNITIES 37 13 INCREASED COSTS 38 14 OTHER INDEMNITIES 39 15 MITIGATION BY THE LENDERS 41 16 COSTS AND EXPENSES 41 SECTION 7 GUARANTEE 17 GUARANTEE AND INDEMNITY 43 SECTION 8 REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT 18 REPRESENTATIONS 47 19 INFORMATION UNDERTAKINGS 53 20 FINANCIAL COVENANTS 55 21 SECURITY COVER 55 22 GENERAL UNDERTAKINGS 57 23 INSURANCE 62 24 SHIP COVENANTS 67 25 APPLICATION OF EARNINGS; SWAP PAYMENTS 71 26 EVENTS OF DEFAULT 71 SECTION 9 CHANGES TO PARTIES 27 CHANGES TO THE LENDERS 76 28 CHANGES TO THE OBLIGORS 79 29 CHANGES TO SWAP BANKS 80 SECTION 10 THE FINANCE PARTIES 30 ROLE OF THE SERVICING BANKS, THE ARRANGER AND THE BOOKRUNNER 81 31 CONDUCT OF BUSINESS BY THE FINANCE PARTIES 87 32 SHARING AMONG THE FINANCE PARTIES 88 SECTION 11 ADMINISTRATION 33 PAYMENT MECHANICS 90 34 SET-OFF 91 35 NOTICES 92 36 CALCULATIONS AND CERTIFICATES 93 37 PARTIAL INVALIDITY 93 38 REMEDIES AND WAIVERS 94 39 AMENDMENTS AND WAIVERS 94 40 COUNTERPARTS 94 41 ENTIRE AGREEMENT 95 SECTION 12 GOVERNING LAW AND ENFORCEMENT 42 GOVERNING LAW 96 43 ENFORCEMENT 96 SCHEDULE 1 THE ORIGINAL OBLIGORS 98 SCHEDULE 2 CONDITIONS PRECEDENT 100 SCHEDULE 3 REQUESTS PART I UTILIZATION REQUEST 107 SCHEDULE 3 REQUESTS PART II SELECTION NOTICE 108 SCHEDULE 4 MANDATORY COST FORMULA 109 SCHEDULE 5 FORM OF TRANSFER CERTIFICATE 112 SCHEDULE 6 FORM OF ACCESSION LETTER 114 SCHEDULE 7 FORM OF RESIGNATION LETTER 116 SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE 117 SCHEDULE 9 FORM OF CONFIDENTIALITY UNDERTAKING 121 SCHEDULE 10 TIMETABLES I26 SCHEDULE 11 FORM OF DESIGNATION NOTICE 127 SCHEDULE 12 DETAILS OF EXISTING SHIPS, NEWBUILDINGS AND APPROVED CHARTERS 128 SCHEDULE 13 FORM OF SWAP BANK ACCESSION LETTER 133 SCHEDULE 14 ERISA 134 SCHEDULE I5 ADVANCES OUTSTANDING UNDER ORIGINAL CREDIT AGREEMENT AS OF OCTOBER 19, 2007 135 SIGNATORIES 136 EXHIBITS EXHIBIT A - FORM OF NOTE EXHIBIT B - FORM OF ACCOUNT CHARGE EXHIBIT C - FORM OF CASH POOLING DEED EXHIBIT D - FORM OF SECURITY INTEREST DEED EXHIBIT E - FORM OF MASTER AGREEMENT ASSIGNMENT EXHIBIT F - FORM OF ASSIGNMENT OF SHIPBUILDING CONTRACT (IHI) EXHIBIT G - FORM OF ASSIGNMENT OF SHIPBUILDING CONTRACT AND REFUND GUARANTEE EXHIBIT H - FORM OF MORTGAGE EXHIBIT I - FORM OF ASSIGNMENT OF EARNINGS EXHIBIT J - FORM OF ASSIGNMENT OF INSURANCES EXHIBIT K - FORM OF APPROVED MANAGER’S UNDERTAKING THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as of October 19, 2007 and made between: (1) EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the Marshall Islands, as borrower (the “Borrower”); (2) THE SUBSIDIARIES of the Borrower listed in Part I of Schedule 1 as original guarantors (the “Original Guarantors”); (3) THE ROYAL BANK OF SCOTLAND plc as mandated lead arranger (the “Arranger”) and as bookrunner (the “Bookrunner”); (4) THE ROYAL BANK OF SCOTLAND plc as original lender (the “Original Lender”); (5) THE ROYAL BANK OF SCOTLAND plc as original swap bank (the “Original Swap Bank”); (6) THE ROYAL BANK OF SCOTLAND plc as agent of the other Finance Parties (the “Agent”); and (7) THE ROYAL BANK OF SCOTLAND plc as trustee for the other Finance Parties (the “Security Trustee”). PRELIMINARY STATEMENTS: (A) The Borrower, the Existing Guarantors and the Original Lender are parties to a Second Amended and Restated Credit Agreement dated as of November 6, 2006 (the “Original Credit Agreement”) providing for a secured reducing revolving credit facility in the principal amount of $600,000,000 (the “Original Facility”) for the purposes described therein. (B) As of the date hereof $527,839,098.96 of the Original Facility has been borrowed by the Borrower and remains outstanding, and $72,160,901.04 remains available thereunder. (C) WHEREAS, the Borrower has requested that the Original Lender agree to amend and restate the Original Credit Agreement in its entirety in accordance with the terms and conditions set forth herein to, among other things, increase the amount of the Original Facility to a principal amount of $1,600,000,000 for the purposes set forth in Clause 3 (Purpose). (D) At the request of the Borrower and the Original Lender, the Agent and the Security Trustee have agreed to serve in their respective capacities under the terms of this Agreement and the Original Lender has agreed to provide to the Borrower a reducing revolving credit facility in the aggregate amount of up to $1,600,000,000 upon the terms and conditions set forth herein. (E) The Original Swap Bank has entered into certain hedging transactions with the Borrower and may enter into further hedging transactions with the Borrower from time to time to hedge the Borrower’s exposure to fluctuations in interest rates, foreign exchange rates, ocean freight rates and bunker fuel prices. (F) The Parties intend that (i) the provisions of the Original Credit Agreement and the documents executed as security for the Original Facility (the “Original Security Documents”), to the extent amended, restated, restructured, renewed, extended andmodified hereby, be superseded and replaced by the 1 provisions of this Agreement and the Finance Documents and the provisions thereof, (ii) this Agreement and the Finance Documents to be issued pursuant to this Agreement will not extinguish the obligations of the Borrower arising under the Original Credit Agreement, nor does this transaction constitute a novation of the Original Credit Agreement and Original Security Documents, (iii) all liens evidenced by the Original Credit Agreement and the Original Security Documents to the extent amended, restated, restructured, renewed, extended and modified hereunder, are hereby ratified, confirmed and continued, and (iv) this Agreement and the Finance Documents are intended to amend, restate, restructure, renew, extend and modify the Original Credit Agreement and the Original Security Documents. (G) The Original Lender has agreed with the Original Swap Bank that the Original Swap Bank will share in the security under the Finance Documents on a subordinated basis. (H) The Original Guarantors have agreed, in order to induce the Original Lender to agree to amend and restate the Original Credit Agreement and the Original Security Documents, to guarantee all of the obligations of the Borrower under this Agreement and the other Finance Documents, and the Master Agreements. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, it is agreed as follows: SECTION 1 INTERPRETATION 1 DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement: “Accession Letter”means a document in the form set out in Schedule 6 (Form of Accession Letter) or in any other form agreed between the Borrower and the Agent. “Account Charge” means a deed containing, among other things, a first priority account charge made or to be made by a Guarantor in favor of the Security Trustee in respect of such Guarantor’s Operating Account and in substantially the form of Exhibit B or, in the case of an Existing Guarantor, an amendment and restatement in form and substance satisfactory to the Agent of the deed containing a first priority account charge made by such Existing Guarantor pursuant to the Original Credit Agreement. “Accounting Information” means the quarterly financial statements and/or the annual audited financial statements to be provided by the Borrower to the Lender in accordance with Clause 19.1 (Financial Statements). “Accounting Period” means each consecutive period of approximately three months (ending on the last day in March, June, September and December of each year) for which quarterly Accounting Information is required to be delivered in accordance with Clause 19.1 (Financial Statements). “Additional Cost Rate”has the meaning given to it in Schedule 4 (Mandatory Cost formula). 2 “Additional Guarantor”means a Wholly-Owned Subsidiary of the Borrower which becomes an Additional Guarantor in accordance with Clause 28 Changes to the Obligors). “Additional Newbuilding”means (i) any dry bulk carrier to be built (other than an IHI Newbuilding, a Target Newbuilding or a newbuilding for which an option is declared pursuant to the Option Agreement) which the Borrower notifies to the Agent pursuant to Clause 3.2(b) (Additional Ships and Additional Newbuildings) as a newbuilding for which the Borrower wishes to finance Newbuilding Predelivery Costs with the assistance of one or more Loans, and which the Agent shall notify to the Borrower as being acceptable to the Agent in accordance with Clause 3.2(b) (Additional Ships and Additional
